DETAILED ATION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US PGPub 2007/0141153 - previously cited) in view of Biegajski et al. (previously cited).
Nogami teaches an oral film for the administration of a drug (see abstract and paragraph 13). The layered film is envisioned to have a drug layer that includes a water soluble polyvinylpyrrolidone and plasticizer (see paragraphs 8 and 94). The plasticizer is envisioned as glycerin and is preferably present at 6 to 17 wt% of the layer (see paragraph 46). The film also includes a water swellable gel layer as the outermost layer (see paragraph 16). The drug is present at 0.01 to 70 wt% (see paragraph 49). Nogami goes on to teach that a pharmacologically acceptable adhesive layer may be employed between two drug containing layers (see paragraph 76). The adhesive is envisioned as various polymers that include polysaccharides (see paragraph 77). An example is provided where a water swellable gel layer is cast and dried followed by 70 g/m2 of a cast and dried drug containing layer with 59 wt% polyvinylypyrrolidone-30, 12 wt% glycerin, 28 wt% drug, and 1 wt% titanium dioxide (see example 1 recipe D-1;instant claims 5, 9, and 11). This layered construct is duplicated and then the two constructs are fused together via the drug containing layers (see paragraphs 96-97; instant claims 1-2 and 13-14). The presence of a plasticizer in an adhesive layer between the drug containing layers is not detailed.
Biegajski et al. teach a water soluble, layered oral drug delivering film with an adhesive layer and a polymer layer (see abstract, column 3 lines 34-42, column 4 lines 47-56, column 5 lines 1-6, and claim 9). The film includes an adhesive layer that contains both a polymer and plasticizer (see column 7 lines 5-35). The envisioned polymers include hydroxypropyl cellulose while the plasticizers include glycerin (see column 7 lines 21-33 and 48-59). The proportion of plasticizer is 30 to 50 wt% while the polymer is present at about 0 to 50 wt% which corresponds to a range of ratios of polymer to plasticizer of about 0:50 to 30:50 (see column 7 lines 48-59). An adhesive formulation example is provided with hydroxypropyl cellulose (HPC), polyvinylpyrrolidone (PVP), and glycerin at a weight ratio of 4:2:2, yielding a 50:50 ratio of polymer to plasticizer (see column 15 lines 60-67; instant claims 7-8 and 10). In addition, Biegajski et al. detail drug being present in both the adhesive and layer and the polymer layer that is not described as adhesive (see claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of glycerin in the drug containing layer of the exemplified construct of Nogami downward within the preferred range. This choice would have been obvious because Nogami details a narrow range within which to adjust the plasticizer proportions for this layer. The preferred range then provides PVP-30 to glycerin ratios of 10:1 to 3:1. The instant specification indicates that a 9:1 ratio of these same components is not sticky while an 8:2 ratio was sticky (see table 1). Thus the preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers.  It also would have been obvious to select an adhesive layer formulation of Biegajski et al. as an adhesive layer to fuse the drug containing layers of the two layered constructs in Nogami. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Specifically, the selection of the exemplified HPC, PVP, and glycerin composition would have been obvious given its demonstrated usefulness as an orally acceptable adhesive. These modification would then yield a multi-layer film with a water soluble adhesive layer of polymer and plasticizer covered on the top and the bottom sides by a non-adhesive drug containing layer. In an additional embodiment, it would have been obvious to include the drug in the adhesive layer of Nogami as taught by Biegajski et al. This modification would have been obvious as the application of the same technique to a similar product order to yield the same improvement. Therefore claims 1-3, 7-11, and 13-14 are obvious over Nogami in view of Biegajski et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 7-11, and 13-14 above, and further in view of Yoshida et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. Nogami teach that the drug in their device is not particularly limited as long as it can be administered orally (see paragraph 48). Amongst envisioned drugs named by Nogami include nicardipine and vinpocetine (see paragraph 48). Idebenone is not explicitly recited as a drug to include.
Yoshida et al. teach an orally disintegrating solid dosage form that may include idebenone as the drug active (see paragraph 45 and 59). Nicardipine and vinpocetine are also taught in the same category of drug as idebenone (see paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the idebenone of Yoshida et al. as the drug to include in the film construct of Nogami in view of Biegajski et al. This choice would have been obvious because the choice of drug is not particularly limited by Nogami and Yoshida et al. teach that it is similar in function to two drugs explicitly envisioned by Nogami Therefore claim 4 is obvious over Nogami in view of Biegajski et al. and Yoshida et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-14 above, and further in view of Saito et al. (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. The density of the adhesive layer is not explicitly detailed.
Saito et al. teach an oral film dosage form that includes an adhesive layer (see abstract). The adhesive layer is employed to connect components in the film and is taught present at 90 g/m2 (see paragraph 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known amount of adhesive in the layered structure of Nogami in view of Biegajski et al. Specifically, it would have been obvious to employ the adhesive layer at 90 g/m2 as taught by Siato et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific adhesive amount for a generic adhesive amount). Therefore claim 12 is obvious over Nogami in view of Biegajski et al. and Saito et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-14 above, and further in view of Kabuto et al. (US PGPub No. 2010/0126650).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. The density of the adhesive layer is not explicitly detailed.
Kabuto et al. teach an oral film dosage form that includes an adhesive layer (see abstract and paragraphs 102 and 110). The adhesive layer is employed to connect components in the film and is taught present at 10 to 30 g/m2 (see paragraph 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known amount of adhesive in the layered structure of Nogami in view of Biegajski et al. Specifically, it would have been obvious to employ the adhesive layer at 10 to 30 g/m2 as taught by Kabuto et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific adhesive amount for a generic adhesive amount). Therefore claim 16 is obvious over Nogami in view of Biegajski et al. and Kabuto et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 7-11, and 13-14 above, and further as evidenced by Fotinos et al. (US PGPub No. 2002/0127254).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1 where the drug layers include soluble polyvinyl pyrrolidone and a plasticizer.  The exemplified formulation contains glycerol as a plasticizer. The preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers. In addition to glycerol, polyethylene glycol is also taught as a plasticizer by Nogami (see paragraph 46). The proportion of the plasticizer in these layers is preferably 4 to 21 wt% (see Nogami paragraph 46). A claimed hydrophilic polymer is not exemplified in the drug layers of Nogami
Fotinos et al. teach non-tacky films for drug transmucosal delivery (see paragraphs 2-3). The film includes a filmogenic polymer and preferably a plasticizer where the polymer is envisioned as polyvinylpyrrolidone and the plasticizer is envisioned and exemplified as polyethylene glycol (see paragraphs 22-23 and table 1). The plasticizer is present at less than 30 wt% in the film and is exemplified at 5.5 wt% (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange polyethylene glycol for the glycerol in the drug layers of Nogami in view of Biegajski et al. because Nogami teach them as alternative plasticizers for one another. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Adjustment of the proportion of this plasticizer within the taught range of Nogami would follow and provides a set of layer embodiments. Some of these embodiments would be non-adhesive in light of the teachings of Fotinos et al., thereby providing an overlapping scope of compositions and rendering the claimed layered film obvious. Therefore claim 5 is obvious over Nogami in view of Biegajski et al. as evidenced by Fotinos et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Biegajski et al. as applied to claims 1-3, 5, 7-11, and 13-14 above, and further in view of Krumme (previously cited).
Nogami in view of Biegajski et al. render obvious the limitations of instant claim 1. Nogami teach that individual drugs as well as drug combinations may be included in their device so long as the drug(s) can be administered orally (see paragraph 48). Various varieties of polyvinylpyrrolidone may be included in the drug containing layer along with other polymers such as hydroxypropyl cellulose, starch, polyvinyl alcohol, and polymethacrylates (see paragraph 42). A different polymer composition is not taught for the two drug containing layers.
Krumme teaches a multilayered oral film that rapidly dissolves in water and delivers its active ingredients (see abstract and column 2 lines 29-45). The solubility profile of the layers that contain the ingredients differ such that the formulation in one layer is insoluble or sparingly soluble in a nonaqueous solvent that solubilizes the polymer in an adjacent layer (see column 2 lines 46-51). This property permits the delivery of two different and chemically incompatible active ingredients (see column 1 line 64-column 2 line 39 and column 3 lines 14-30). Various hydrophilic film forming polymers are envisioned for the drug containing layers (see column 4 lines 47-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the device of Nogami in view of Biegajski et al. as evidenced by Fotinos et al. where the two drug containing layers have different additional polymers that accommodate two different chemically incompatible drugs as taught by Krumme. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 6 is obvious over Nogami in view of Biegajski et al. and Krumme as evidenced by Fotinos et al. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Nakamura (US PGPub No. 2005/0079253).
Nogami teaches an oral film for the administration of a drug (see abstract and paragraph 13). The layered film is envisioned to have a drug layer that includes a water soluble polyvinylpyrrolidone and plasticizer (see paragraphs 8 and 94). The plasticizer is envisioned as glycerin and is preferably present at 6 to 17 wt% of the layer (see paragraph 46). The film also includes a water swellable gel layer as the outermost layer (see paragraph 16). The drug is present at 0.01 to 70 wt% (see paragraph 49). Nogami goes on to teach that a pharmacologically acceptable adhesive layer may be employed between two drug containing layers (see paragraph 76). The adhesive is envisioned as various polymers that include polysaccharides (see paragraph 77). An example is provided where a water swellable gel layer is cast and dried followed by 70 g/m2 of a cast and dried drug containing layer with 59 wt% polyvinylypyrrolidone-30, 12 wt% glycerin, 28 wt% drug, and 1 wt% titanium dioxide (see example 1). This layered construct is duplicated and then the two constructs are fused together via the drug containing layers (see paragraphs 96-97). The presence of a plasticizer in an adhesive layer between the drug containing layers is not detailed.
Nakamura teach an edible sheet that includes an adhesive layer and base sheet (see paragraph 9). The adhesive layer is taught to attach components to the base sheet (see paragraph 43). Adhesive ingredients in this layer are taught and exemplified to include shellac (see paragraph 43 and examples 2 and 6-7). Glycerin fatty acid is listed as both a plasticizer and an adhesive (see paragraph 43). Example 2 details an adhesive layer with shellac and glycerin fatty acid ester. The other components in the example are an ethyl alcohol solvent as well as functional ingredients that the adhesive is to adhere to the base sheet (see paragraphs 35-42). Pharmaceutical agents are amongst the functional ingredients (see paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of glycerin in the drug containing layer of the exemplified construct of Nogami downward within the preferred range. This choice would have been obvious because Nogami details a narrow range within which to adjust the plasticizer proportions for this layer. The preferred range then provides PVP-30 to glycerin ratios of 10:1 to 3:1. The instant specification indicates that a 9:1 ratio of these same components is not sticky while an 8:2 ratio was sticky (see table 1). Thus the preferred range of plasticizer proportions includes those that yield a non-adhesive film according to the instant disclosure and renders obvious the drug contain layers as non-adhesive film layers.  It also would have been obvious to employ the exemplified mixture of shellac and glycerin fatty acid ester in ethyl alcohol solvent as an adhesive layer formulation of Nakamura to produce the adhesive layer to fuse the drug containing layers in the constructs in Nogami. The other ingredients in this layer of Nakamura are not required for adhesivity, given their other defined functional roles. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The adhesive of Nakamura is known, as required by Nogami and was also employed in an edible film product. The glycerin fatty acid ester meets the limitation of a plasticizer. These modification would then yield a multi-layer film with an adhesive layer of shellac and plasticizer covered on the top and the bottom sides by a non-adhesive drug containing layer. In a further embodiment, it would have been obvious to include the drug in the adhesive layer because Nakamura teaches drugs as functional ingredients to include in their adhesive layer. Therefore claim 15 is obvious over Nogami in view of Nakamura.


Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered. In light of the amendments to the claims, the rejections under 35 USC 112 are withdrawn and new grounds of rejection are detailed to address claims 5-6 and 15-16. The applicant’s arguments are not persuasive in regard to the rejections under 35 USC 103.
The applicant argues that it would not have been obvious to employ the adhesive of Biegajski et al. for the adhesive layer in Nogami because the films of Biegajski et al. are intended to adhere to the oral mucosa for an extended period of time. Several of the components taught for use in the adhesive layer of Nogami are also taught in the polymers in the water soluble adhesive of Biegajski et al. In addition, Nogami teaches the use of a pharmacologically acceptable adhesive for their adhesive layer, and the adhesive of Biegajski et al. is such an adhesive, given its taught use in a dosage form to deliver pharmaceutical actives. The compositions of Nogami are designed to be orally administered such that the adhesive connects component layers to one another. There is no requirement that the layered product dissolve quickly. The applicant’s citation of the listing of envisioned drugs taught by Nogami does not state any particular duration over which the product must dissolve. Thus the applicant’s presumption that the speed of drug release in Biegajski et al. would require the adhesive to persist for a time that is incompatible with the product of Nogami is unsupported.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615